Case: 21-30032       Document: 00516049530             Page: 1     Date Filed: 10/11/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                      No. 21-30032                              October 12, 2021
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk


                                                                   Plaintiff—Appellee,

                                           versus

   Clyde J. Pontefract,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 No. 2:08-CR-69-1


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*

          Clyde Pontefract, federal prisoner #13955-035, seeks a certificate of
   appealability (“COA”) to appeal the denial of his motion to modify his
   sentence and the denial of his Federal Rule of Civil Procedure 60(b) motion
   for relief from judgment. The district court determined that the Rule 60(b)
   motion sought reconsideration of its order transferring Pontefract’s second


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-30032      Document: 00516049530           Page: 2    Date Filed: 10/11/2021




                                     No. 21-30032


   28 U.S.C. § 2255 motion to this court as an unauthorized successive § 2255
   motion.
          In his COA motion, Pontefract contends that the district court erred
   in failing to consider the merits of his Rule 60(b) motion, which he argues
   was a true Rule 60(b) motion alleging both fraud on the court during his plea
   and sentencing proceedings and extraordinary circumstances; he contends
   that Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413
   (2013), applied to that motion. Additionally, he challenges the denial of his
   motion to modify his sentence per 18 U.S.C. § 3582(c) or 3583(e)(2), reason-
   ing that under United States v. Haymond, 139 S. Ct. 2369 (2019), his terms of
   imprisonment and supervised release together could not exceed 30 years and
   that any term of supervised release extending beyond the 30-year total was
   required to be modified to remove any conditions. In Pontefract’s view,
   Haymond applies retroactively.
          Pontefract need not obtain a COA to appeal the denial of any request
   for a modification of his sentence under § 3582(c) or 3583(e)(2). See
   28 U.S.C. § 2253(c). But none of the scenarios he describes regarding these
   statutes is applicable to his case. See §§ 3582(c), 3583(e)(2). The district
   court therefore did not abuse its discretion in denying Pontefract’s motion to
   the extent he sought a modification in his sentence under §§ 3582(c) and
   3583(e)(2).
          Although Pontefract attempts to incorporate by reference the argu-
   ments that he made in his Rule 60(b) motion, he may not do so. See Yohey v.
   Collins, 985 F.2d 222, 224−25 (5th Cir. 1993). Additionally, Pontefract has
   abandoned, by failing to brief, any argument that his Rule 60(b) motion
   challenged the denial of his initial § 2255 motion instead of the transfer order.
   See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
          As to Pontefract’s remaining arguments, to obtain a COA, he must




                                          2
Case: 21-30032      Document: 00516049530           Page: 3     Date Filed: 10/11/2021




                                     No. 21-30032


   make “a substantial showing of the denial of a constitutional right.”
   § 2253(c)(2); see Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). He may sat-
   isfy “this standard by demonstrating that jurists of reason could disagree with
   the district court’s resolution of his constitutional claims or that jurists could
   conclude the issues presented are adequate to deserve encouragement to pro-
   ceed further.” Miller-El, 537 U.S. at 327; see Slack v. McDaniel, 529 U.S. 473,
   484 (2000). Pontefract has not met the standard.
          Accordingly, to the extent the district court denied Pontefract’s
   motion for modification of his sentence under §§ 3582(c) and 3583(e)(2), the
   order is AFFIRMED. Pontefract’s motion for a COA to appeal the remain-
   der of the district court’s decision is DENIED.




                                           3